NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
TURNER CONSTRUCTION CO., INC.,
Plaintiff-Appellee,
V.
UNITED STATES,
Defen,dant-Appellant,
and
MCCARTHY/HUNT, JV,
Defendo:nt,
and
B.L. HARBERT-BRASFIELD & GORRIE, JV,
Defendant-Appellan,t.
2010-5146, -5158
Appeal from the United States C0u1't of Federa1
C1aimS in case n0. 10-CV-195, Seni01' Judge B0hdan A.
Futey.
ON MOTION
Bef0re LOURIE, MAYER, and DYK, Circuit Ju,dges.

TU`RNER CONSTRUCTION V. US 2
DYK, Circuit Ju,dge.
0 R D E R
B.L. Harbert-Brasfie1d & Gorrie, JV, moves for a stay,
pending disposition of this appea1, of the judgment en-
tered by the United States Court of Federal Claims.
Turner Construction Co., Inc. opposes The United States
opposes. B.L. Harbert-Brasiield & Gorrie rep1ies.
To obtain a stay, pending appeal, a movant must es-
tablish a strong likelihood of success on the merits or,
failing that, nonetheless demonstrate a substantial case
on the merits provided that the harm factors militate in
its favor. Stozndard Hauens Pr0ds. v. Gencor Indu,s., 897
F.2d 511, 513 (Fed. Cir. 1990) (citing Hilton v. Braunskill,
481 U.S. 770, 778 (1987)). In deciding whether to grant a
stay, pending appea1, this court “assesses the movant’s
chances of success on the merits and weighs the equities
as they affect the parties and the pub1ic.” E.I. du Pont de
Nemours & C'o. v. Phillips Petr0leum Co., 835 F.~2d 277,
278 (Fed. Cir. 1987); see also Stan,dard Hcwens Prods.,
897 F.2d at 513.
Based on the arguments in the motions papers, and
without prejudicing the ultimate disposition of this case
by a merits panel, we determine that B.L. Harbert-
Brasfield & Gorrie has not met its burden to obtain a stay
of the judgment s
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is denied.

0EC 0 8 2010
Date
Laurence Schor, Esq.
Scott M. McCa1eb, Esq.
Anuj Vohra, Esq.
TURNER coNsTsUcT1oN v. ns
FoR THE CoURT
/s/' J an Horba1y
J an Horba1y
Clerk
Fu:Eo
U.S. COURT
ms Fsn¢5:°ri:iil’ri§‘iéiFnF°R
0EC 08 2010
.IAN HORBALY
. CLERK